Citation Nr: 1505143	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  09-11 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a skin disability, to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to October 1972, including confirmed service in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the claims file is currently with the RO in Houston, Texas.   

A Decision Review Officer (DRO) hearing was scheduled for July 2014.  The Veteran failed to appear for the hearing.  His request for a DRO hearing is therefore withdrawn.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a December 2014 BVA hearing.  A copy of the transcript is of record.

The issue of entitlement to a total disability based upon individual unemployability (TDIU) has been raised by the record at the Veteran's December 2014 BVA hearing, but has not (it appears) been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The Board notes that the Veteran also perfected an appeal with respect to a service connection claim for posttraumatic stress disorder (PTSD).  An October 2012 rating decision granted service connection for PTSD.  As the Veteran did not appeal the effective date or disability rating assigned, that issue is no longer on appeal.  

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.
FINDINGS OF FACT

1.  Tinnitus had its onset in or is otherwise attributable to service. 

2.  The evidence of record does not establish a nexus between the Veteran's skin disability and service, including his in-service exposure to herbicides.  


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  A skin disability was not incurred or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Tinnitus

The Veteran testified at his December 2014 BVA hearing that he suffers from tinnitus in both ears due to in-service noise exposure.  In an August 2006 statement the Veteran reported a chronic ringing in his ears since service.  Nevertheless, at a December 2006 VA audiological examination, the Veteran stated that he had experienced tinnitus for only four to five years.   

Tinnitus is unlike many disorders in that the Veteran is competent to self-diagnose this disorder despite having no medical training, and it is not a disorder that requires a determination that is 'medical in nature.'  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  Rather, as a disorder that is identified purely on perceived symptoms, he is competent to testify about the presence of tinnitus, if his testimony is credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Although it is unclear why the Veteran reported a different history of tinnitus at his December 2006 VA examination, the Board notes that other records in the claims file confirm the Veteran's reports of long-standing tinnitus.  

The Board notes that the December 2006 VA examiner opined that the Veteran's tinnitus was not related to service.  This opinion appears to be based in part because the Veteran's service treatment records do not reflect complaints of tinnitus.  The VA examiner also only considered a history of tinnitus beginning only 5 years prior, which is not accurate after a complete review of the claims file.  Therefore the Board finds that this opinion is not persuasive.

The Board has considered that there is no supporting medical evidence establishing a nexus between the Veteran's complaints of continuous symptoms and his current tinnitus reports.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) (there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  Nonetheless, as noted above, lay evidence may serve as such a nexus when a lay person's observation is competent.  This is particularly true in claims involving inherent subjectivity.

While VA could undertake additional development to clarify the etiology of the Veteran's reported tinnitus, based on the Veteran's competent testimony, the inherently subjective nature of audiological symptomatology, and his combat service that included acoustic trauma, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).  Accordingly, the Board concludes that a grant of service connection for tinnitus is warranted.

Skin Disability

The Veteran claims that he suffers from a skin disability that is the result of his service, to include exposure to herbicides.   

In addition to the regulations cited above, for purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f), 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, diseases including chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2014) are also satisfied.  38 C.F.R. § 3.309(e). 

The Board will first address the Veteran's contentions that any skin disability he has is due to his exposure to herbicides.  Records in his claims file reflect that the Veteran served in Vietnam from April 1970 to March 1971.  As such, exposure to herbicides is presumed.  

Despite his presumed exposure to an herbicide agent, presumptive service connection under 38 C.F.R. § 3.307(a)(6) is still not for application.  Service connection is only warranted on this basis for a specific list of diseases set forth under 38 C.F.R. § 3.309(e).  As the Veteran has not been diagnosed with a skin disability listed under 38 C.F.R. § 3.309(e) an award of presumptive service connection based on herbicide exposure is not warranted.  

Next, where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, the evidence does not show a causal relationship between the Veteran's skin disability and in-service herbicide exposure or to any other incident of active service. 
Service treatment records reflect a September 1971 examination which noted the Veteran had been treated for boils in 1970 by a military physician and there were no sequelae.  It was additionally noted that he had been treated for a rash on his left hip in 1970 with no sequelae.  An August 1970 treatment record reflects complaints of a rash on the Veteran's body.  He was diagnosed with "impetigo ? possible herpes zoster."  A January 1971 treatment record notes treatment for a rash on his shoulder.  He was diagnosed with tinea versicolor.  An August 1972 separation examination reflects a normal clinical evaluation of his skin, providing some evidence against this claim.  

A review of the post-service medical evidence of record (spanning from 2006 to the present) shows that the Veteran has been diagnosed with urticaria (hives), in June and August 2006.  Various private treatment records between 2006 and 2010 reflect reports by the Veteran attesting to no skin issues, providing some evidence against this claim.  A June 2011 private treatment record noted complaints of a rash in the Veteran's buttocks.  Significantly, a diagnosis of impetigo or tina versicolor, diseases diagnosed in service, have not been made at any point during the period on appeal, providing more evidence against his claim.  Moreover, a skin disability associated with herbicide exposure has not been diagnosed at any point during the period on appeal, providing more evidence against his claim.  

The Board has considered the Veteran's December 2014 testimony that he has suffered from skin problems on his back, which are most active in the summer.  See BVA Hearing Transcript (T.) at 7.  Nevertheless, when the Veteran underwent a July 2014 VA examination of his skin, he failed to report a skin problem on his back and only reported a skin rash in his groin area, which was not present at the time of the examination.  It is unclear why the Veteran did not report his alleged chronic skin problems on his back to the VA examiner, providing more evidence against a chronic skin disability since service.

The Board has also considered the Veteran's statements regarding continuity of symptoms of his skin disability since service.  However, in a very recent decision the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  The Veteran has not been diagnosed with any skin disease identified under 3.309(a) during the entire period on appeal.  As the Veteran has not exhibited a skin disability listed under 3.309, continuity of symptomatology is simply not applicable in the present case.

Having determined that the Veteran's alleged clinical history regarding onset and continuity of a skin disability is inapplicable, the Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  

In this regard, at a July 2014 VA examination the VA examiner did not diagnosis the Veteran with a skin disability.  He considered the Veteran's herbicide exposure in service.  The VA examiner noted that the Veteran had been diagnosed with tinea versicolor in service, and that his separation examination had been normal.  The VA examiner considered the Veteran's allegations of a skin rash between his testicles which the VA examiner noted was not present on examination.  The VA examiner opined that the Veteran's current skin issues were not caused by or a result of his treatment in service.  There are no contradictory opinions of record. 

In light of the service treatment records, the Board has carefully considered this issue.  However, the Board finds that the July 2014 VA examination and opinion, are adequate because the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board notes that while the Veteran might sincerely believe that he has a skin disability that is related to his active service, as a lay person he is not competent to relate any current skin diagnosis, if any, to his active service, to include any treatment therein, as that is outside the common knowledge of a lay person and would require medical expertise.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In any event, his medical opinion is outweighed by the medical opinion of the examiner. 

In sum, the Veteran was treated on several occasions in service for various skin problems.  However, the evidence does not demonstrate a diagnosis of a chronic skin disability at any time during the period on appeal or any skin problem associated with the treatment he received in service.  While the Veteran has been diagnosed with hives and a rash on his buttocks post-service, the July 2014 VA examiner has competently opined that the Veteran's current skin problems are not related to service.  There is no competent medical opinion of record to the contrary.  

Therefore, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a skin disability is not warranted.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

With respect to his claim for a skin disability, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  A RO letter dated in June 2006 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, post-service VA treatment records, and the Veteran's written assertions and testimony have been associated with the claims file.  The Board has also obtained the Veteran's private treatment records.  Although the Veteran is in receipt of Social Security Administration (SSA) disability benefits, this award is based on disabilities not pertinent to the current appeal.  The Board has also reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

Discussion of the Veteran's December 2014 VLJ hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010). These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified at the hearing.  Sources of evidence relevant in this regard were identified during the hearing.  The Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Next, the Veteran was afforded an examination in July 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the July 2014 VA examination obtained adequately addresses all of the Veteran's contentions and is adequate.  Significantly, as noted above, there is no current diagnosis related to a skin disability treated in service or to a skin disability attributed to herbicide exposure.  The Board also notes that the VA examination was completed in July 2014, the middle of summer, a time alleged by the Veteran at his BVA Hearing to be the time of year his skin disabilities are most active.  This is significant in that no skin disability was observed at the July 2014 VA examination. 

With respect to the Veteran's claim regarding tinnitus, as the Board's decision to grant the claim on the merits is completely favorable, no further action is required to comply with the VCAA and implementing regulations.  

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for tinnitus is granted.

Service connection for a skin disability, to include as due to herbicide exposure, is denied.



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


